          Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 1 of 130




                                   Index of Exhibits



         Exhibit                                 Document

               A      Copy of state court action in Maricopa County Superior Court
                      Case No. CV2018-007464

              A-1     Certification of Complex Case

              A-2     Motion to Designate the Case as Complex

              A-3     Certificate of Compulsory Arbitration

              A-4     Civil Cover Sheet

              A-5     Complaint

              A-6     First Amended Complaint

              A-7     Case Status Minute Entry

              A-8     Ex Parte Motion for Extension of Time to Serve Defendants

              A-9     Order to Extend Time for Service

              A-10    Minute Entry Notice of Intent to Dismiss for Lack of Service

              A-11    Ex Parte Motion for: (1) Leave to Amend the Complaint to
                      Substitute Real Party in Interest, (2) an Extension of Time to
                      Accomplish Service of Process on Defendants, and (3) an Order
                      Permitting Service by Alternate Means (with exhibits, including
                      Second Amended Complaint)

              A-12    Order to file Second Amended Complaint and extend time for
                      service

               B      Arizona Corporation Commission’s website entity detail for
                      Epicenter Loss Recovery LLC

               C      Articles of Organization of Epicenter Loss Recovery LLC


141609044.1
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 2 of 130




                  Exhibit A
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 3 of 130




                  Exhibit A-1
            Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 4 of 130




 1 Michael C. Manning (#016255)
                                                                             ·,~Et K. JEANES,CLEIK
                                                                                   9.~eEi'
   Jeffrey Goulder (#010258)                                                          FfLEe
 2 Stefan Palys (#024752)
   James Camoriano (#034181)                                                   11 HA:r f I PM :~ 56
 3 STINSON LEONARD STREET LLP
   1850 N. Central Avenue, Suite 2100
 4 Phoenix, Arizona 85004-4584
   Tel: (602) 279-1600
 5 Fax: (602) 240-6925
   michael.mannin      stinson.com
 6 · effre . oulder stinson.com
   stefan.palys@stmson.com
 7 james.camonano@stinson.com
 8 Attorneys for Plaintiffs

 9                                         SUPERIOR COURT OF ARIZONA
10                                                 MARICOPA COUNTY
11    EPICENTER P AR1NERS LLC and                          No.        CV 2 0 1 8 - 0 0 7 4 6 4
      GRAY MEYER FANNIN LLC, by and
12    through ROI PROPERTIES, LLC,                         CERTIFICATION OF COMPLEX CASE
      LIQUID A TING TRUSTEE OF THE
13    MAY LIQUIDATING TRUST,                                      (Commercial Court Eligible)
14                                   Plaintiffs,                 (Complex Civil Action Eligible)
15
      v.                                                   [X] Certification of Complexity
16
                                                           [ ] Joint Certification of Complexity
      BURFORD CAPITAL LTD., and
17
      GANYMEDE INVESTMENTS LTD.                            [ ] Contravening Certification No.
18
                                     Defendants.
19
20
             The undersigned certifies that this action is a complex case for the following reasons:
21
22             X Numerous pretrial motions raising difficult or novel legal issues that will be time-

23                  consuming to resolve;
24             X Management of a large number of witnesses or a substantial amount of
25
                    documentary evidence;
26
               [] Management of a large number of separately represented parties;
27
28
     CORE/3506557.00021139592100.I
                      Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 5 of 130
    ~
.
         1·

     1                  [] Coordination with the following related actions pending in one or more courts in
     2                       other counties, states or countries, or in a federal court;
     3
                        [] Substantial post-judgment judicial supervision;
     4
                        X The case would benefit from pennanent assignment to a judge who would have
     5
     6                       acquired a substantial body of knowledge in a specific area of the law;

     7                  X Inherently complex legal issues;

     8                  X Factors justifying the expeditious resolution of an otherwise complex dispute;
     9
                        X The following other factor(s) warranting designation as a complex case, in the
    10
                             interest of justice:
    11
                             Corporate defendants organized outside the laws of the United States
    12
    13
    14
    15                []The (undersigned certifies) (parties certify) that this action is not a complex case for
    16
                      the following reasons:
    17
    18
    19

    20

    21

    22

    23
    24
    25
    26
    27
    28                                                             2
              CORE/3506557.0002/139592100.1
                 Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 6 of 130
..




     l            RESPECTFULLY SUBMITTED this              l~y            of May, 2018.
 2
 3                                                                  STINSON LEONARD STREET LLP
 4
 5                                                        By:   ~:-:-:-~"-=""-::-;;-~-;--+--+---==~"--~~~~
                                                                    Michae C. Manning
 6                                                                  Jeffrey J. Goulder
                                                                    Stefan M. Palys
 7                                                                  James Camoriano
                                                                    1850 N Central Ave., Ste. 2100
 8                                                                  Phoenix, AZ 85004
                                                                    Attorneys for Plaintiffs
 9
                                          ~"-
10
          0 RIG IN AL filed this
          2018:
                                         U: day of May,
11

12        Clerk of the Court
          Maricopa County Superior Court
13        101/201 West Jefferson
          Phoenix, Arizona 85003
14
15
16
17
18
19

20
21
22
23
24
25

26
27
28                                                              3
         CORE/3506557.00021139592100.I
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 7 of 130




                  Exhibit A-2
             Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 8 of 130



                                                                       '*•AEL K. JEA!iES. t:;LE!lK
                                                                        n A       1;ti!';. 1Ett
 1 Michael C. Manning (#016255)
                                                                            11· U'~~
                                                                                 F'ILE·D
   Jeffrey Goulder (#010258)
 2 Stefan Palys (#024752)                                               11 MAY II PH .!J; 5ii
   James Camoriano (#034181)
 3 STINSON LEONARD STREET LLP
   1850 N. Central A venue, Suite 2100
 4 Phoenix, Arizona 85004-4584
   Tel: (602) 279-1600
 5 Fax: (602) 240-6925
   michael.mannin     stinson.com
 6 ·effre . oulder stinson.com
   stefan.palys@stmson.com
 7 iames.camonano@stinson.com
 8 Attorneys for Plaintiffs

 9                                         SUPERIOR COURT OF ARIZONA

10                                                 MARICOPA COUNTY

11    EPICENTER PARTNERS LLC and                           No.    CV 2 0 '1 8- 0 0 7 4 6 4
      GRAY MEYER FANNIN LLC, by and
12    through ROI PROPERTIES, LLC,                         MOTION TO DESIGNATE THE CASE
      LIQUIDATING TRUSTEE OF THE                           AS COMPLEX
13    MAY LIQUIDATING TRUST,

14                                   Plaintiffs,           (Commercial Court Eligible)

15    v.
16    BURFORD CAPITAL LTD., and
      GANYMEDE INVESTMENTS LTD.
17
                                     Defendants.
18
19
20            Plaintiffs move to designate this case as a Complex Civil Action pursuant to Ariz R.
21   Civ. P. 8(h). As background, Defendant Burford Capital Ltd. (a foreign corporation organized
22   under the laws of Guernsey) formed Defendant Ganymede Investments, Ltd. to provide
23   litigation funding to Plaintiffs (Arizona limited liability companies). Through several contracts
24   of adhesion and threats to declare Plaintiffs in default, Burford converted its net investment o
25   $1.35 million into a note worth approximately $50 million, secured by virtually all o
26   Plaintiffs' assets. Rather than allow Plaintiffs to pay the note on time, Burford and Ganymede
27   violated their duties of good faith and fair dealing by scuttling Plaintiffs' efforts to do so.
28   Burford widely advertised the note for sale at a substantial discount through a blast email to
     CORE/3506557.0002/139577250.2
            Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 9 of 130




 1 hundreds or thousands of participants in the Phoenix and Southwest real estate markets,
 2 signaling to these market participants both that Plaintiffs were in financial distress, and that
 3 Plaintiffs' assets could likely be bought for less than market value upon default. The result o
 4 these marketing efforts/breaches of the duty of good faith and fair dealing was that buyers and
 5 prospective lenders would no longer negotiate with Plaintiffs, and Plaintiffs were therefore
 6 unable to sell all or part of their property to refinance or satisfy the "debt" to Ganymede. This
 7 has caused more than $150 million in damages to Plaintiffs.
 8            Rule 8(h)(2) provides that, in deciding whether a civil action is a complex case under
 9 subdivision (h)(I), the Court must consider the following factors:
10            (A) numerous pretrial motions raising difficult or novel legal issues that will be
11            time-consuming to resolve;
12            (B) management of a large number of witnesses or a substantial amount of
13            documentary evidence;
14            (C) management of a large number of separately represented parties;
15            (D) coordination with related actions pending in one or more courts in other
16            counties, states or countries, or in a federal court;
17            (E) substantial postjudgment judicial supervision;
18            (F) the case would benefit from permanent assignment to a judge who would
19            have acquired a substantial body of knowledge in a specific area of the law;
20            (G) inherently complex legal issues;
21            (H) factors justifying the expeditious resolution of an otherwise complex dispute;
22            and
23            (I) any other factor which in the interests of justice warrants a complex
24            designation or as otherwise required to serve the interests of justice.
25            These factors weigh in favor of a Complex Civil Action designation. Plaintiffs
26 anticipate that this case will involve numerous pre-trial motions concerning legal issues and
27 issues related to discovery and disclosure. Because of the nature of the claims asserted in this
28                                                       2
     CORE/3506557.00021139577250.2
            Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 10 of 130




 1 action and the $150 million in damages at issue, it is anticipated that the case will be zealously
 2   litigated by all of the parties.
 3            Second, this litigation concerns events and conduct transpiring over the course o
 4   several years, which involved large numbers of third party witnesses.           Plaintiffs therefore
 5   anticipate a high volume of documentary evidence.
 6            Finally, because of the nature of this case and the complexity of some of the issues,
 7   including the fact that the defendants are organized outside of the United States, this case
 8 would benefit from permanent assignment to the same judge who would become familiar with
 9   the parties and the key facts of the case so the parties can adjudicate this action as efficiently as
10 possible.
11            For the foregoing reasons, Plaintiffs respectfully request that the Court designate this
12   case as a Complex Civil Action.

l3 RESPECTFULLY SUBMITTED                this~of May, 2018.
14
                                                           STINSON LEONARD STREET LLP
15
16                                                 By:    -,,-=---=""'::--=::-::-~~--f_,_~~~~~~~--j

                                                          Michael C. ann ng
17                                                        Jeffrey J. Gould
                                                          Stefan M. Palys
18
                                                          James Camoriano
19                                                        1850 N Central Ave., Ste. 2100
                                                          Phoenix, AZ 85004
20                                                        Attorneys for Plaintiffs

21    ORIGINAL filed thiJIt-day of May,
      2018:
22
      Clerk of the Court
23    Maricof a County Superior Court
      101/20 West Jefferson
24    Phoenix, Arizona 85003

25

26   C;01t1if(_0JVcli.M
27
28                                                    3
     CORE/3506557.0002/139577250.2
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 11 of 130




                  Exhibit A-3
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 12 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 13 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 14 of 130




                  Exhibit A-4
                    Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 15 of 130

'   .


        In the Superior Court of the State _of Arizona
                                                                                                          ~EL      K. JEANES. Cl.!«K
                   CV2018-007 464                                      Is Interpreter Needed?
                                                                       If yes, what language:
                                                                                                      0   f1s ~.N~ SEt
                                                                                                                    FILED
        CIVIL COVER SHEET- NEW FILING ONLY                                                                  18 MAl II PH t.
        (Please Type or Print)

                         Michael C. Manning, Jeffrey Goulder,
        Plaintiff's Attorney Stefan Palys, James Camoriano

        Attorney Bar Number 016255, 010258, 024752, 034181

        Plaintiffs Name(s): (List all)        Plaintiffs Address:                                 Phone#:             Email Address:
        Epicenter Partners LLC                c/o Stinson Leonard Street LLP               602.279.1600 michael.manning@stinson.com
                                              1850 N. Central Ave., #2100                                   jeffrey.goulder@stinson.com
                                              Phoenix, AZ 85004                                              stefan.palys@stinson.com
        (List additional plaintiffs on page two and/or attach a separate sheet).                             james.camoriano@stinson.com

        Defendant's Name(s): (list All)            Burford Capital Ltd. and Ganymede Investments Ltd.


        (List additional defendants on page two and/or attach a separate sheet)
        EMERGENCY ORDER SOUGHT:                    0 Temporary Restraining Order                  0 Provisional Remedy         Dose
        0 Election Challenge        0 Employer Sanction       0 Other---------------
                                                                                      (Specify}
        lg] RULE 8(h) COMPLEX LITIGATION APPLIES. Rule 8(h) of the Rules of Civil Procedure defines a "Complex Case" as
            civil actions that require continuous judicial management. A typical case involves a large number of witnesses, a
            substantial amount of documentary evidence, and a large number of separately represented parties.
           (Mark appropriate box on page two as to complexity, in addition to the Nature of Action case category.)
        lg] THIS CASE IS ELIGIBLE FOR THE COMMERCIAL COURT UNDER EXPERIMENTAL RULE 8.1. (Maricopa County
            only.) Rule 8.1 defines a commercial case and establishes eligibility criteria for the commercial court. Generally, a
            commercial case primarily involves issues arising from a business contract or business transaction. However,
            consumer transactions are not eligible. A consumer transaction is one that is primarily for personal, family or
            household purposes. Please review Rule 8.1 for a complete list of the criteria. See
            http://www.superiorcourt.maricopa.gov/commercial-court/. You must check this box if this is an eligible commercial
            case. In addition, mark the appropriate box below in the "Nature of Action" case category. The words
            "commercial court assignment requested" must appear in the caption of the original complaint.

                                                          NATURE OF ACTION
            (Place an "X" next to the Q!!! case category that most accurately describes your primary case.)

        100 TORT MOTOR VEHICLE:                                                0114 Property Damage
                                                                               0115 Legal Malpractice
        0101 Non-Death/Personal Injury                                         0115 Malpractice - Other professional
        0102 Property Damage                                                   0117 Premises Liability
        0103 Wrongful Death                                                    0118 Slander/Libel/Defamation
            \
                                                                               0116 Other (Specify)------
        110 TORT NON-MOTOR VEHICLE:
                                                                               120 MEDICAL MALPRACTICE:
        0111 Negligence
        0112 Product Liability - Asbestos
                                                                               0121 Physician M.D.        0123 Hospital
        0112 Product Liability - Tobacco
                                                                               0122 Physician D.0         0124 Other
        0112 Product Liability - Toxic/Other
        D 113 1ntentional Tort
        ©Superior Court of Arizona in Maricopa County                Page 1 of2                                     CV10f- 120116
         All RIGHTS RESERVED
                       Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 16 of 130

\   '                                                                                                     Case No. _ _ _ __

        130 CONTRACTS:                                                         0194 Immigration Enforcement Challenge
                                                                                 (§§1-501, 1-502, 11-1051)
        0131 Account (Open or Stated)
        0132 Promissory Note
                                                                               150-199 UNCLASSIFIED CIVIL:
        0133 Foreclosure
        0138 Buyer-Plaintiff
                                                                               0 Administrative Review
        0139 Fraud
                                                                                  (See lower court appeal cover sheet in Maricopa)
        ig]134 Other Contract (i.e. Breach of Contract)
                                                                               0150 Tax Appeal
        0135 Excess Proceeds-Sale
                                                                                   (All other tax matters must be filed in the AZ. Tax
        0Construction Defects (Residential/Commercial)
                                                                                   Court)
                D 136 Six to Nineteen Structures                               0155 Declaratory Judgment
                0137 Twenty or More Structures
                                                                               0157 Habeas Corpus
                                                                               0184 landlord Tenant Dispute- Other
        150-199 OTHER CIVIL CASE TYPES:                                        0190 Declaration of Factual Innocence
                                                                                      (A.R.S. §12-771)
        0156 Eminent Domain/Condemnation                                       0191 Declaration of Factual Improper Party Status
        0151 Eviction Actions (Forcible and Special Detainers)                 0193 Vulnerable Adult (A.RS. §46-451)
        0152 Change of Name                                                    0165 Tribal Judgment
        0153 Transcript of Judgment                                            0167 Structured Settlement (A.RS. §12-2901)
        0154 Foreign Judgment                                                  0169 Attorney Conservatorships (State Bar)
        0158 Quiet Title                                                       0170 Unauthorized Practice of Law (State Bar)
        0160 Forfeiture                                                        0171 Out-of-State Deposition for Foreign Jurisdiction
        0175 Election Challenge                                                0172 Secure Attendance of Prisoner
        0179 NCC-Employer Sanction Action                                      0173 Assurance of Discontinuance
            (A.RS. §23-212)                                                    0174 In-State Deposition for Foreign Jurisdiction
        0180 Injunction against Workplace Harassment                           0176 Eminent Domain- Light Rail Only
        0181 Injunction against Harassment                                     0177 lnterpleader-Automobile Only
        0182 Civil Penalty                                                     0178 Delayed Birth Certificate (A.RS. §36-333.03)
        0186 Water Rights (Not General Stream Adjudication)                    0183 Employment Dispute- Discrimination
        0187 Real Property                                                     0185 Employment Dispute-Other
        D Special Action against Lower Courts                                  0195(a) Amendment of Marriage License
          (See lower court appeal cover sheet in Maricopa)                     D 195(b) Amendment of Birth Certificate
                                                                               0163 Other _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                 (Specify)


                                                        COMPLEXITY OF THE CASE
        If you marked the box on page one indicating that Complex Litigation applies, place an "X" in the box of no less than one
        of the following:
        0Antitrust/Trade Regulation
        0Construction Defect with many parties or structures
        OMass Tort
        0Securities Litigation with many parties
        0Environmental Toxic Tort with many parties
        0Class Action Claims
        Olnsurance Coverage Claims arising from the above-listed case types
        fgjA Complex Case as defined by Rule 8(h) ARCP

        Additional Plaintiff(s)
        Gray Meyer Fannin LLC (c/o Stinson Leonard Street LLP, 1850 N. Central Ave., #2100, Phoenix, AZ 85004)

        ROI Properties, LLC, Liquidating Trustee of the May Liquidating Trust (c/o Stinson Leonard Street LLP)

        Additional Defendant(s)




        ©Superior Court of Arizona in Maricopa County                  Page 2 of2                                  CV10f-120116
         ALL RIGHTS RESERVED
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 17 of 130




                  Exhibit A-5
            Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 18 of 130

                                                                                CHRIS DEROSE
                                                                    Clerk of the SuPerior Court
                                                                           BY JenBl·:i Fierro, DePtJtY
                                                                        Date 05/11/2018 Time it.:5?:46
 1 Michael C. Manning (#016255)                                    DescriPtion                       Amount
   Jeffrey Goulder (#010258)                                       --~-~- CASEtt GlJ2018-00?4&4 ---------
 2 Stefan Palys (#024752)                                          CIVIL HEW COMPLAirH               322.00
 3 James Camoriano (#0 34181)                                      TOTAL AMOUNT                      322.00
   STINSON LEONARD STREET LLP                                                 ReceiPttt 2f.5a55'38
 4 1850 N. Central Avenue, Suite 2100
   Phoenix, Arizona 85004-4584
 5
   Tel: (602) 279-1600
 6 Fax: (602) 240-6925
   michael.manning@stinson.com
 7 ieffrey.goulder@stinson.com
 8 stefan.palys@stinson.com
   james.camoriano@stinson.com
 9 Attorneys for Plaintiffs

10
                                        SUPERIOR COURT OF ARIZONA
11
                                               MARICOPA COUNTY
12

13    EPICENTER PARTNERS LLC and                      No.         CV 2 0 '1 8 - 0 0 7 4 6 4
      GRAY MEYER FANNIN LLC, by and
14
      through ROI PROPERTIES, LLC,                    COMPLAINT
15    LIQUIDATING TRUSTEE OF THE
      MAY LIQUIDATING TRUST,                          (Commercial Court Eligible)
16

17                               Plaintiffs,

18           vs.
19
      BURFORD CAPITAL LTD., and
20    GANYMEDE INVESTMENTS LTD.,

21                               Defendants.
22            Plaintiffs allege as follows:
23                                   PARTIES, JURISDICTION AND VENUE
24            1.       Epicenter Partners LLC ("Epicenter") and Gray Meyer Fannin LLC ("Gray" and

25   collectively with Epicenter, "Plaintiffs") are both Arizona limited liability companies that did
26 business in Maricopa County, Arizona at all times relevant to the events giving rise to this

27 complaint.
28

     COREl3506557.0002/!39366490.5
             Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 19 of 130




 1             2.        Burford Capital Ltd. ("Burford") is a litigation finance company organized under
 2 the laws of Guernsey.
 3             3.        Ganymede Investments Ltd. ("Ganymede") is a closed-ended investment
 4 company organized under the laws of Guernsey. Upon information and belief, Ganymede has
 5 never had any employees, agents, offices, or operations. Instead, it was a single-asset shell
 6 company that acted through, was controlled by, and was directed by, Burford.
 7             4.        Burford and Ganymede (collectively "Defendants") caused acts or events to
 8 occur in Maricopa County, Arizona, out of which Plaintiffs' claims arise.
 9             5.        The Court has personal jurisdiction over the parties in this lawsuit.
10             6.        Venue is proper in this Court pursuant to A.R.S. § 12-401.
11             7.        This Court has jurisdiction over the subject matter of this action pursuant to
12 Article VI,§ 14 of the Arizona Constitution and A.R.S. § 12-123.
13             8.        Plaintiffs are each debtors in United States Bankruptcy Court for the District of
14 Arizona, Case Nos. 2:16-bk-05493-MCW and 2:16-bk-05494-MCW, which were both
15 commenced on May 16, 2016.
16             9.        Pursuant to the Order Confirming Third Amended Joint Plan of Reorganization
17   With Stipulated and Non-Adverse Modifications Proposed by CPF Vaseo Associates, LLC,
18 entered on May 1, 2018, ROI Properties, Inc., as Liquidating Trustee of the May Liquidating
19 Trust, is authorized to pursue the claims in this lawsuit on the Plaintiffs' behalf.
20             A.        The NPP Litigation.
21             10.       On July 7, 1993, Northeast Phoenix Partners ("NPP") entered into Commercial
22 Lease No. 03-52415 with the State of Arizona through the State Land Commissioner regarding
23 approximately 5, 700 acres of real property in Phoenix, Arizona located north of the Central
24 Arizona Project Canal and south of Pinnacle Peak Road between 32°d Street and 64th Street.
25             11.       NPP filed a special action appeal of a City of Phoenix Board of Adjustment
26 decision in Maricopa County Superior Court of Arizona captioned Desert Ridge Community
27 Association! et al. v. City of Phoenix, et al., Case No. LC2007-00001 l (the "Action").
28
                                                            2
     CORE/35065 57 .0002/139366490 .5
            Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 20 of 130




              12.      Plaintiffs filed a Counterclaim, First Amended Counterclaim, and Second
 2   Amended Counterclaim in the Action against NPP, Desert Ridge Community Association
 3 ("DRCA"), and CityNorth, LLC (''CityNorth"). These counterclaims are hereafter collectively
 4   referred to as the "Litigation Claim."
 5            13.      Simpson Thacher & Bartlett, LLP ("STB") represented Plaintiffs in the Action.
 6            B.       STB Requires Funding-the 2009 Agreement.
 7            14.      From April 30, 2009 through November 20, 2009, STB had been paid
 8 $1,162,885.76 in fees and costs.
 9            15.      Nevertheless, in December 2009, STB told Plaintiffs that STB would withdraw
I 0 the next morning unless Plaintiffs obtained litigation financing from Burford to immediately
11   pay STB.
12            16.      Plaintiffs attempted to negotiate with Burford for litigation funding.
13            17.      During the course of these negotiations, Ganymede did not yet exist.
14            18.      Ganymede was not formed until December 22, 2009.
15            19.      Ganymede was formed for the sole purpose of acting as the counter-party on the
16   agreements described herein.
17            20.      During the course of the negotiations, Burford would not entertain or make any
18 revisions or changes to the agreement forms. The terms were presented on a take-it-or-leave it
19 basis.
20            21.      On December 22, 2009, the day Burford ostensibly formed Ganymede, Plaintiffs
21   entered into a Forward Purchase Agreement with it regarding the Litigation Claim ("2009
22 Agreement").
23            22.      Through the 2009 Agreement, Defendants agreed to fund $5 million to be
24 applied to STB' s fees in exchange for Plaintiffs granting a contingent interest in any recovery
25 from the Litigation Claim.
26            23.      On December 22, 2009, STB amended its engagement letter with Plaintiffs. The
27 amendment was negotiated between Defendants and STB without Plaintiffs' participation, and

28
                                                          3
     CORE/3506557.0002/139366490.5
            Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 21 of 130




     was thereafter presented to Plaintiffs as a negotiated agreement, in which Plaintiffs had no
 2 choice.

 3            24.      The December 22, 2009 letter provided that STB would reimburse itself for all
 4 past due fees and disbursements, and would deduct future invoices, from the $4 million

 5 deposit from Defendants; and that, in the event of a judgment in excess of a stated amount,
 6 that STB would be en~itled to a fee "premium."

 7            25.      Once STB starting receiving payment from Defendants, STB's billings rose
 8 suddenly and dramatically in amount, so that they were quickly triple the amount of the prior

 9 billings.

10            26.      Defendants made no effort to control litigation costs with STB, though they had
11 the right to do so.
12            27.      In May 2010, less than five mo.nths after the 2009 Agreement, Plaintiffs reached
13 a settlement of a portion of the Litigation Claim with DRCA for approximately $6,000,000, of
14 which $4,000,000 was paid to Defendants. The other $2 million, on information and belief,
15 was paid to STB for invoices owed.
16            28.      Consequently, less than five months after execution of the December 2009
17 Agreement, Defendants were repaid such that its net cash investment was $1,000,000, for
18 which the 2009 Agreement granted them a 40% interest in the Litigation Claim.
19            C.       The 2010 Agreement.
20            29.      STB' s bills continued to rise, unchecked by Defendants.
21            30.      STB continued to threaten to resign unless Plaintiffs entered into further
22 agreements with Defendants so Plaintiffs were forced to do so.
23            31.      The parties entered into a Restated and Amended Forward Purchase Agreement
                                                                                   1
24 regarding the Litigation Claim.on August 3, 2010 (the "2010 Agreement").

25
26
     1
27     Capitalized terms that are not otherwise defined in this complaint have the meaning ascribed
     to them in the referenced contracts.
28
                                                         4
     CORE/3506557.0002/139366490.5
            Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 22 of 130




              32.      Under the 2010 Agreement, Defendants agreed to increase their funding of STB,
 2 in exchange for additional returns from the Litigation Claim.
 3            33.      On October 19, 2010, Plaintiffs obtained final judgment in the State Court on the
 4 Litigation Claim against NPP and CityNorth in the amount of$110,658,800 plus interest.
 5            34.      After this time, STB continued to represent Plaintiffs to collect on this judgment.
 6            35.      During post-judgment collections, STB continued to charge Plaintiffs exorbitant
 7 fees and threaten to withdraw if they were not quickly paid, as a result of which Plaintiffs were
 8 forced to enter into further agreements with Defendants in January, October, and December of
 9 2011. The amendments entitled Defendants to greater returns from the Litigation Claim, and
10 extended the deadlines for payment.
11            36.      By December 2011, Defendants had paid $6,775,000 in legal fees, but had been
12 repaid all but $2,775,000 of that amount.
13            D.       Settlement of the Litigation Claim With NPP and Execution of Notes.
14            37.      On May 31, 2012, Plaintiffs negotiated a Settlement Agreement with respect to
15 the Litigation Claim which provided that Plaintiffs would receive Assignment of the Lessee's
16 Rights under the terms of the Arizona State Land Department ("ASLD") Commercial Lease
17 No. 03-52415, the assignment of the Master Development Rights, the assignment of the
18 Declarant's Rights and all intellectual property related thereto (collectively, such property
19 interests shall hereafter be referred to as the "Estates' Property").
20            38.      Upon information and belief, at this time the real estate portion of the Estates'
21   Property alone was worth well in excess of $100 million.
22            39.      Immediately upon learning of the NPP settlement, Defendants began demanding
23 immediate cash payment from Plaintiffs based on the incorrect position that the agreements
24 required cash payment upon settlement.
25            40.      The settlement, however, transferred the lessee's rights under Commercial Lease
26 No. 03-52415 to Plaintiffs, and so was not a settlement that included a payment of cash.
27
28
                                                         5
     CORE/3506557.0002fl39366490.5
            Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 23 of 130




              41.      Nevertheless, Defendants threatened to declare a default under the agreements
 2 with Plaintiffs and sue Plaintiffs if Plaintiffs did not agree to a resolution.
 3            42.      Defendants and Plaintiffs therefore executed an "Outline of Terms" dated
 4   December 12, 2012. In that Outline, Defendants set forth terms under which they proposed to
 5 convert the Preferred Return plus 40% "interest" in the Litigation Claim (referred to in the

 6 2011 Supplemental Agreement as the Resolution Amount), into a "Liquidated Sum." The
 7 Outline of Terms:
 8                     a. States that, "[a]s of September 30, 2012, the total amount owing by Gray
 9                     (Debtors) to Ganymede (Ganymede) is agreed to be $50,713,000 ('Liquidated
10                     Sum'). The Liquidated Sum shall be subject to a discount for early payment as
11                     set forth on the attached Exhibit 'A' and shall be decreased by the amount of any
12                     Net Proceeds and Gray Cash Payments as defined below. The Discount for early
13                     payment shall apply only if the payment is made by the applicable date set forth
14                     on Exhibit A."
15                     b. At the date of the Outline of Terms, Exhibit A would have required payment
16                     to Defendants of$16,419,000.
17                     c. The Outline of Terms required the Total Amount to be secured by a first
18                     position deed of trust on, and a lien upon,   an of the Estates' Property, not just
19                     40% of the Estates' Property.
20                     d. The Outline required payment of $37,612,000 by December 31, 2015, or
                                                  I



21                     declared that the Total Amount would thereafter bear interest at 35%
22                     compounded monthly.
23            43.      Plaintiffs executed a Promissory Note dated April 22, 2013, in the amount of
24 $50,713,000 (the "Note"). The Note states that it is governed by Arizona law.
25            44.      Defendants concocted the contrived "debt" structure and the fictitious
26 $50,713,000 amount owed.             In part, such structure was demanded by Defendants for the
27 purpose of minimizing United States taxes.            In fact, at the time the Note was executed,
28
                                                        6
     CORE/3506557.00021139366490.5
                Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 24 of 130




     I
 1 Defendants had only actually lent $2,775,000. Reflecting that amount as the debt, however,
 2 would have shown that Defendants were subject to taxable gains on the $47,938,000 profit
 3 they stood to make on the Note.

 4                45.       Defendant did not advance any additional funds to or for the benefit of Plaintiffs
 5 at the time of the executing of the Note.

 6                46.       Plaintiffs executed a deed of trust to secure the Note, which encumbered all of
 7 the Estates' Property. That deed of trust states that it is governed by Arizona law, and it was
 8 recorded with the Maricopa County Recorder.
 9                4 7.      On September 26, 2013, Plaintiffs and Defendants entered into an agreement
10 through which Ganymede received payment of $1,349,233 in exchange for a release of a
11 portion of property from the deed of trust.
12                48.       After that payment, the net capital invested by Defendants in the pursuit of the
13 Litigation Claim by Plaintiffs was, on information and belief, approximately $1,425,767.

14                E.        Defendants Publicly Market the Note, Harming Plaintiffs.
15                49.       Upon information and belief, by March 2015, and despite their custom and
16 practice of modifying and extending Plaintiffs' payment obligations, Defendants decided that
17 they did not wish to even wait until the maturity date of the Note to get repaid.
18                50.       At this time, Plaintiffs were not in default of any obligations under the Note.
19                51.       Instead, upon information and belief, Defendants decided that they would rather
20 sell the Note at a discount than wait for payment in full. At the time, Defendants only had an

21       investment of approximately $1.43 million in a note with a face amount of more than $50
22 million.
23                52.       In or around March 2015, Defendants began an aggressive and highly public

24 advertisement of the Note.
25                53.       Defendants hired a broker, HFF, to help them market the Note.

26
27
28
                                                               7
         CORE/3506557 .0002/139366490 .5
            Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 25 of 130




              54.      HFF's marketing materials were publicly circulated with one or more widely
 2 disseminated email "blasts" that went to virtually everyone who was even tangentially
 3 connected to the Phoenix real estate market.

 4            55.      Upon information and belief, an agent of Burford acting for the benefit of all
 5 Defendants instructed HFF to send the email blast to its vast group of recipients.

 6            56.      Upon information and belief, Defendants gave this instruction despite knowing
 7 Plaintiffs were actively engaged in negotiations with credible buyers and simultaneously

 8 working with prospective lenders to satisfy the Note.
 9            57.      The HFF materials stated that the asking price for the $50 million Note was
10 $30.6 million.

11            58.      Defendants knew, or should have known, that advertising the Note at an asking
12 price well below the Note's face value would signal to participants in the Arizona real estate
13 market - including all recipients of the email blast - that Plaintiffs were in financial distress.
14            59.      In the face of that unmistakable signal, no reasonable buyer would enter into a
15 transaction with Plaintiffs because of the perceived risk that Plaintiffs would default.
16            60.      Similarly, no buyer would pay a market price for the real property collateral
17 (which was worth several times the face amount of the Note), or refinance the debt (with face
18 amounts of $50,713,000 and $2,956,703.66) when the senior note was being advertised on the

19 open market for $30.6 million.
20            61.      It was obvious to prospective purchasers that a price of $30.6 million for the

21 Note and deed of trust could, upon default, translate to a price of $7 .28/square foot for the real
22 estate - 75-85% less than the land was actually worth at that time.
23            62.      Upon information and belief, Defendants additionally authorized HFF to widely
24 disseminate the Note. Consequently, prospective buyers and lenders knew the interest rate
25 Plaintiffs were paying. With knowledge of that rate, prospective buyers no longer wished to

26 deal with Plaintiffs as those buyers thought Plaintiffs were at imminent risk of default, at
27 which time buyers could purchase the land for far less than its market value. Additionally,
28
                                                        8
     CORE/3506557.00021139366490.5
            Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 26 of 130




     lenders who had previously been negotiating low double-digit rates suddenly demanded
 2 exponentially more.
 3            63.      Consequently, Defendants' marketing efforts, including the email blast,
 4 prevented Plaintiffs from entering into a transaction through which they could have refinanced
 5 or extinguished the Note.
 6            64.      Prior to HFF's email blast, the Arizona real estate market had begun to show
 7 signs of recovery.
 8            65.      The HFF marketing immediately caused the Estates' Property and Plaintiffs
 9 themselves to be viewed as distressed.
10            66.      HFF, at Defendants' direction and with their consent, included the maturity date
11 of the Note in its email blast.
12            67.      As a result, the market became aware of Note's December 31, 2015 maturity
13 date. The market was unaware of such infonnation prior to the HFF marketing and its highly
14 public "email blasts." Plaintiffs' ability to protect its interests by selling a portion of the
15 Estates' Property to satisfy or refinance the Ganymede Note was destroyed virtually overnight.
16            68.      On January 14, 2016, a Notice of Trustee's Sale and Notification of Disposition
17 of Personal Property was recorded with the Maricopa County Recorder (2016-0026295)
18 regarding approximately 98 acres of vacant property located west of 56th Street and north of
19 the Loop 101 in Phoenix, Arizona (Tax parcel no. 212-32-lOOG) and the balance of the
20 Estates' Property. Plaintiffs will lose the Estates' Property through that sale.

21            F.       Defendants Sell the Claims to CPF.
22            69.      CPF Vaseo Associates, LLC ("CPF") and Defendants entered into a Sale and
23 Assignment Agreement, dated March 23, 2016 (hereafter, the "Sale Agreement").
24            70.      Under that Sale Agreement, CPF contracted to purchase the claims of
25 Defendants, who had by then acquired STB's claim, for a very substantial discount.
26            71.      On March 30, 2016, after signing the Sale Agreement, CPF was so pleased with
27 the purchase terms that Mr. Robert Flaxman (on behalf of CPF) contacted a possible investor
28
                                                        9
     CORE/3506557.0002/139366490.5
           Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 27 of 130




     by email stating that, '"I have a juicy new deal. Deep distress and big upside. When can we
 2 connect?"
 3            72.      On May 13, 2016, counsel for CPF sent correspondence to counsel for Plaintiffs
 4 notifying Plaintiffs that the claimed payoff amount as of May 16, 2016 for the Note was a total
 5 of $54,853, 149.17, plus interest accruing at $52,440.74 per day thereafter.                  The same
 6 correspondence notified Plaintiffs that the claimed payoff amount for the STB Note as of May
 7 16, 2016 was $3,674,319.86, plus interest accruing at $610.76 per day thereafter.
 8                                                  COUNT I
 9                                              Declaratory Relief
IO            73.      Plaintiffs incorporate the foregoing allegations as though fully set forth herein.
11            74.      Upon information and belief, Ganymede was inadequately capitalized for its
12 business.
13            75.      At all times relevant to this litigation, Ganymede failed to maintain corporate
14 formalities.
15            76.      At all times relevant to this litigation, Burford continuously demonstrated a
16 complete and utter lack of adherence to the separate legal personalities of itself and Ganymede
17 by making all high-level decisions on Ganymede's behalf in its dealings with Plaintiffs.
18            77.      Further, upon information and belief, Burford and Ganymede failed to honor
19 Ganymede's corporate form.
20            78.      Burford exercised substantially total control over the management and activities
21 of Ganymede during Ganymede's entire existence as a corporate legal entity. Ganymede had
22 no separate mind, will, or existence of its own, but instead its sole purpose was to serve as a
23 business conduit for Burford during its dealings with Plaintiffs.
24            79.      During the dealings with Plaintiffs in which Ganymede was the named party to the
25 agreements, Burford representatives completely disregarded Ganymede's separate legal
26 personality by directly communicating with Plaintiffs on Ganymede's behalf, approving

27

28
                                                          10
     CORE/3506557.0002/139366490.5
            Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 28 of 130




 l   Ganymede's transactions through Burford's own board, and referring to Burford as Plaintiffs'
 2 creditor despite Ganymede's status as the secured party of record.
 3            80.      For example, in discussions about the necessity of a "pre-negotiation letter" and
 4 the terms therein, Plaintiffs negotiated and communicated exclusively with Burford.
 5            81.      In the discussions addressing the terms of the pre-negotiation letter, Burford
 6 informed Plaintiffs that "[w]e are not asking you to give up rights you now have (we don't see
 7 how you could possibly have a claim against us). We simply want you to acknowledge that the
 8 debt is coming due and you don't have claims against us - a standard request for a creditor

 9 whose debtor wants to negotiate a forbearance." The person writing the word ''we" worked for
1O Burford and was using it to refer to Burford, not Ganymede.
11            82.      In discussions addressing Plaintiffs' closing of an outlet mall sale to pay down
12 the Note, Burford mentioned the Burford board's ability to vary the terms of the deal as well
13 as the Burford board's desire to gain extra returns on the deal if the closing were delayed
14 beyond September 2014.
15            83.      In the discussions addressing Plaintiffs' paydown to the Note, Burford informed
16 Plaintiffs that Burford and STB had reached an agreement that permitted Burford, not
17 Ganymede, to accept an offer by a particular date and have Plaintiffs roll the STB Note into a
18 new note for the same value with new security.
19            84.      In the discussions addressing Plaintiffs' paydown of the Note, Burford informed
20 Plaintiffs that Burford's board had given their final approval and the deal was ready to close.
21            85.      In later negotiations relating to Ganymede's Note, on which Ganymede was the
22 payee, Burford told Plaintiffs that their "ideal source of financing would be an entity with a
23 lower cost of capital, and lower return expectations than Burford."
24            86.      Burford intended to utilize Ganymede as nothing more than a shell company,
25 and made these intentions known by approving Ganymede's purported transactions with its
26 own board as well as referring to itself as Plaintiffs' creditor despite Ganymede's status as the
27 secured party of record.
28
                                                        11
     CORE/3506557.0002/139366490.5
            Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 29 of 130




              87.       Observance of the separate legal personalities of Burford and Ganymede would
 2 sanction fraud and promote injustice against Plaintiffs.
 3            88.      Plaintiffs are entitled to pierce the corporate veil between Burford and
 4 Ganymede, and hold Burford liable for all damages suffered by Plaintiffs as a result of its
 5 conduct.
 6            89.      Plaintiffs are entitled to a declaration that Ganymede's corporate veil may be
 7 disregarded as a mere alter ego of Burford.
 8            90.      Disregarding Ganymede's separate legal status is necessary to prevent injustice.
 9            91.      There is an actual and justiciable controversy between Plaintiffs and Defendants
10 concerning whether Burford owes Plaintiffs a contractual duty of good faith and fair dealing
11   under the Note.
12            92.      Plaintiffs are entitled to a declaration that Burford owed Plaintiffs a contractual
13 duty of good faith and fair dealing pursuant to the Note.
14            93.      This declaratory judgment action arises out of contract, so Plaintiffs are entitled

15 to attorneys' fees and costs pursuant to A.R.S. §§ 12-341and12-341.01.
16                                                  COUNT II
17                               Breach of the Duty of Good Faith and Fair Dealing
18            94.      Plaintiffs incorporate the foregoing allegations as though fully set forth herein.
19            95.      The duty to comply with the implied covenant of good faith and fair dealing is
20 implied in all contracts, including the Note.
21            96.       Defendants breached their duty of good faith and fair dealing by taking actions
22 inconsistent with the agreed upon purpose and reasonable expectations of the parties when
23 entering the Note.
24            97.       Under the Note, Plaintiffs were to have the benefit of the originally advanced
25 funds, with no obligation to repay until the agreed-upon maturity date.
26            98.       Defendants established a routine practice of granting extensions to the maturity
27 date during the parties' prior course of dealing.
28
                                                          12
     CORE/3506557 .0002/139366490.5
              Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 30 of 130




 11             99.        Then, without notice to Plaintiffs, Defendants decided that they did not want to
 21 wait even for the maturity date to be repaid.
 3              100.      Defendants decided they would instead prefer to get paid sooner, and therefore
 4 took steps to suggest to participants in the Arizona real estate market that the debt was
 5 distressed.           Defendants were willing to accept less than face value for the Note because
 6 Defendants only had a net investment of approximately $1.43 million in the Note,
 7 consequently would reap an enormous profit even if they sold their interest for less than the
 8 $50 million face amount.
 9              101.      Defendants knew that doing this would prevent Plaintiffs from engaging in an
10 orderly liquidation of a portion of the Estates' Property or the refinancing necessary to satisfy

11 the Note.
12              102.       Defendants knew that Plaintiffs would instead become likely to lose all of the
13    Estates' Property.
14              l 03.     Defendants breached the duty of good faith and fair dealing by interfering with
15 Plaintiffs' ability and right to repay the Note when due.
16              104.      As a direct and proximate cause of Defendants' conduct, Plaintiffs were
17 damaged in an amount to be proven at trial, but in excess of $200 million through the loss of
18    the Estates' Property.
19              105.      These damages arose naturally from Defendants' breach of the duty of good .
20 faith and fair dealing, were foreseeable, and were reasonably within the contemplation of the
21    parties at the time they entered into the Note.
22                                                     COUNT III
23                           Tortious Interference with Prospective Business Expectancy
24              106.      Plaintiffs incorporate the foregoing allegations as though fully set forth herein.
25              107.       Plaintiffs had a valid business expectancy in selling part of the Estates' Property
26 to pay off or refinance the Note.
27
28
                                                             13
      CORE/35065 57 .0002/ I39366490 .5
             Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 31 of 130




                108.      Burford was aware that Plaintiffs had a valid business expectancy in selling part
 2 of the Estates' Property to satisfy or refinance the Note.

 3              109.      Burford knew that Plaintiffs were in on-going negotiations with specific buyers
 4 to sell part of the Estates' Property to satisfy or refinance the Note.

 5              110.      While knowing of Plaintiffs' valid business expectancy and on-gomg
 6 negotiations with prospective purchasers, Burford directed HFF to send the email "blast"
 7 advertising the Note for sale at a substantial discount.
 8              111.      Through its publicly broadcasted marketing efforts, including the HFF email
 9   blast, Burford intentionally and wrongfully interfered with Plaintiffs' ability to market the
10 Estates' Property, and thereby destroyed Plaintiffs' prospective business expectancy.

11              112.      As a direct and proximate result of Burford's tortious interference with
12   Plaintiffs' valid business expectancy, Plaintiffs have suffered damages in an amount to be
13   determined at trial, but in excess of $200 million.
14                                                    DAMAGES
15              Wherefore, Plaintiffs pray for entry of a judgment granting relief as follows:
16              A.        For orders declaring the parties' rights in Plaintiffs' favor as described above;

17              B.        For damages in an amount to be proven at trial;
18              C.        For pre- and post-judgment interest;
19             D.         Costs and attorneys' fees pursuant to A.R.S. §§ 12-341and12-341.01;
20             E.         For such other and further relief as the Court determines just and necessary to
21 provide Plaintiffs with a complete remedy under the circumstances.
22             RESPECTFULLY SUBMITTED this _µ_.fJ;y of May, 2018.
23                                                                          STREET LLP

24
                                                       Michael C. Mann· g
25                                                     Jeffrey J. Goulde
                                                       Stefan M. Palys
26                                                     James Camonano
                                                       1850 N Central Ave., Ste. 2100
27                                                     Phoenix, AZ 85004
                                                       Attorneys for Plaintiffs
28
                                                             14
     CORE/3 5065 57 .0002fl 39366490 .5
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 32 of 130




                  Exhibit A-6
             Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 33 of 130
                                                                                            Chris DeRose, Clerk   of
                                                                                             *** Electronically Filed *
                                                                                                    T. Hays, Deputy
                                                                                                  511512018 1:40:00PM
                                                                                                   Filing ID 9346765


 I Michael C. Mannin e (#01625 5)
     Jeffrey Goulder (#0 1 025 8)
2    Stefan Palys (#024152)
     James Camoriano (#0341 8 1)
J
     STINSON LEONARD STREET LLP
4    1850 N. Central Avenue, Suite 2100
     Phoenix, Arizona 85004-45 84
 5
     Tel: (602) 279-1600
 6   Fax: (602) 240-6925
     michae          s@stinson.com
 7           goulder@,stinson. com
     j effrelz.
     stefan.pal             com
 8
      ames. camori ano@stinson. com
 9   Att orney     s   for   P I aintiff

10
                                                   SUPERIOR COURT OF ARIZONA
11
                                                             MARICOPA COUNTY
t2
      R.O.I. PROPERTIES, INC. as
13                                                                  No.: CV20l8-001464
      Liquidating Trustee of the estates of
I4    EPICENTER PARTNERS, L.L.C. and
                                                                    FIRST AMENDED COMPLAINT
      GRAY MEYER FANNIN, L.L.C.,
15
                                                                    (Commercial Court Eligible)
16                                       Plaintiff,

t7            VS

l8
       BURFORD CAPITAL LTD., and
t9     GAN\"N4EDE INVESTMENTS LTD.,

20                                       Defendants
21                Plaintiff alleges          as   follows:
22                                            PARTIES. JURISDI             AND VENUE
23                1.         Epicenter Partners LLC ("Epicenter") and Gray Meyer Fannin LLC ("Gray") are
24   both Arizona limited liability companies that did business in Maricopa County, Arizona at all
25   times relevant to the events giving rise to this complaint.
26                2.         Burford Capital Ltd. ("Burford") is a litigation finance company organized under
27   the laws of Guernsey.
28


     coRE/3s065s7       00021 139366 490.6
            Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 34 of 130




 1            3.        Ganymede Investments Ltd. ("Ganymede") is a closed-ended investment
 2 company organized under the laws of Guernsey. Upon information and belief, Ganymede has
 3 never had any employees, agents, offices, or operations. Instead, it was a single-asset shell
 4 company that acted through, was controlled by, and was directed by, Burford.
 5            4.       Burford and Ganymede (collectively "Defendants") caused acts or events to
 6 occur in Maricopa County, Arizona, out of which Plaintiffs' claims arise.

 7            5.        The Court has personal jurisdiction over the parties in this lawsuit.

 8            6.        Venue is proper in this Court pursuant to A.R.S. § 12-401.

 9            7.        This Court has jurisdiction over the subject matter of this action pursuant to
10 Article VI, § 14 of the Arizona Constitution and A.R.S. § 12-123.
11            8.        Epicenter and Gray each commenced a bankruptcy case in the United States
12 Bankruptcy Court for the District of Arizona, Case Nos. 2:16-bk-05493-MCW and 2:16-bk-
13 05494-MCW, on May 16, 2016.
14            9.       Pursuant to the "Order Confirming Third Amended Joint Plan of Reorganization
15 with Stipulated and Non-Adverse Modifications Proposed by CPF Vaseo Associates, LLC,"
16 ROI Properties, Inc., as Liquidating Trustee ("Plaintiff"), is authorized to pursue the claims
17 listed below on behalf of Epicenter and Gray.
18            A.        The NPP Litigation.
19            10.       On July 7, 1993, Northeast Phoenix Partners ("NPP") entered into Commercial
20 Lease No. 03-52415 with the State of Arizona through the State Land Commissioner regarding
21   approximately 5,700 acres of real property in Phoenix, Arizona located north of the Central
22 Arizona Project Canal and south of Pinnacle Peak Road between 32nd Street and 64th Street.
23            11.      NPP filed a special action appeal of a City of Phoenix Board of Adjustment
24 decision in Maricopa County Superior Court of Arizona captioned Desert Ridge Community
25 Association, et al. v. City of Phoenix, et al., Case No. LC2007-000011 (the "Action").
26            12.       Epicenter and Gray filed a Counterclaim, First Amended Counterclaim, and
27 Second Amended Counterclaim in the Action against NPP, Desert Ridge Community
28
                                                           2
     CORE/3506557.0002/J 39366490.6
             Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 35 of 130




 1   Association ("DRCA"),                   ffid CityNorth, LLC ("CityNorth").     These counterclaims are

2    hereafter collectively referred to as the "Litigation Claim."

3              13.         Simpson Thacher        & Bartlett, LLP ("STB")   represented Epicenter and Gray in

4    the Action.

 5             ts.         STB Reouires Fu                  2009 Asreement.

6              14.         From April 30, 2009 through November 20, 2009, STB had been paid
 7   $ 1,   162,885   .7   6 in fees and costs.

 8             15.         Nevertheless, in December 2009, STB told Epicenter and Gray that STB would

 9   withdraw the next moming unless Epicenter and Gray obtained litigation financing from
10   Burford to immediately pay STB.

11             16.         Epicenter and Gray atlempted to negotiate with Burford for litigation funding.

t2             17.         During the course of these negotiations, Ganymede did not yet exist.

13             18.         Ganymede was not formed until December 22,2009'

t4             19.         Ganymede was formed for the sole purpose of acting as the counter-party on the

15   agreements described herein.

16             20.         During the course of the negotiations, Burford would not enteftain or make any
I7 revisions or changes to the agreement forms. The terrns were presented on a take-it-or-leave it

t8 basis.

19             21.          On December 22, 2009, the day Burford ostensibly formed Ganymede,
20   Epicenter and Gray entered into                 a Forward Purchase Agreement with it regarding         the

2T   Litigation Claim ("2009 Agreement").
22             22.          Through the 2009 Agreement, Defendants agreed           to provide $5 million in
z5   funding to be applied to STB's fees in exchange for Epicenter and Gray granting a contingent

24   interest in any recovery from the Litigation Ciaim.

25              23.         On December 22, 2009, STB amended its engagement letter with Epicenter and

26   Gray. The amendment was negotiated between Defendants and STB without Epicenter's                      and

27

28
                                                               J

     coRE/3506557.00021     1   39366490 6
           Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 36 of 130




 1 Gray's participation, and was thereafter presented to Epicenter and Gray as a negotiated
 2 agreement, in which Epicenter and Gray had no choice.
 3            24.      The December 22, 2009 letter provided that STB would reimburse itself for all
 4 past due fees and disbursements, and would deduct future invoices, from the $4 million
 5 deposit from Defendants; and that, in the event of a judgment in excess of a stated amount,
 6 STB would be entitled to a fee "premium."
 7            25.      Once STB starting receiving payment from Defendants, STB's billings rose
 8 suddenly and dramatically in amount, so that they were quickly triple the amount of the prior
 9 billings.
10            26.      Defendants made no effort to control litigation costs with STB, though they had
11 the right to do so.
12            27.      In May 2010, less than five months after the 2009 Agreement, Epicenter and
13 Gray reached a settlement of a portion of the Litigation Claim with DRCA for approximately
14 $6,000,000, of which $4,000,000 was paid to Defendants. The other $2 million, on
15 information and belief, was paid to STB for invoices owed.
16            28.      Consequently, less than five months after execution of the December 2009
17 Agreement, Defendants were repaid such that their net cash investment was $1,000,000, for
18 which the 2009 Agreement granted them a 40% interest in the Litigation Claim.
19            c.       The 2010 Agreement.
20            29.      STB's bills continued to rise, unchecked by Defendants.
21            30.      STB continued to threaten to resign unless Epicenter and Gray entered into
22 further agreements with Defendants so Epicenter and Gray were forced to do so.
23            31.      The parties entered into a Restated and Amended Forward Purchase Agreement
24 regarding the Litigation Claim on August 3, 2010 (the "2010 Agreement"). 1
25

26
     1
27     Capitalized terms that are not otherwise defined in this complaint have the meaning ascribed
     to them in the referenced contracts.
28
                                                        4
     CORE/3506557.0002/139366490.6
           Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 37 of 130




 1            32.       Under the 2010 Agreement, Defendants agreed to increase their funding of STB,
 2 in exchange for additional returns from the Litigation Claim.
 3            33.       On October 19, 2010, Epicenter and Gray obtained final judgment in the State
 4 Court on the Litigation Claim against NPP and CityNorth in the amount of $110,658,800 plus
 5 interest.

 6            34.       After this time, STB continued to represent Epicenter and Gray to collect on this
 7 judgment.
 8            35.       During post-judgment collections, STB continued to charge Epicenter and Gray
 9 exorbitant fees and threaten to withdraw if they were not quickly paid, as a result of which
10 Epicenter and Gray were forced to enter into further agreements with Defendants in January,

11 October, and December of 2011. The amendments entitled Defendants to greater returns from
12 the Litigation Claim, and extended the deadlines for payment.
13            36.       By December 2011, Defendants had paid $6,775,000 in legal fees, but had been
14 repaid all but $2,775,000 of that amount.
15            D.        Settlement of the Litigation Claim With NPP and Execution of Notes.
16            37.       On May 31, 2012, Epicenter and Gray negotiated a Settlement Agreement with
17 respect to the Litigation Claim which provided that Epicenter and Gray would receive an
18 Assignment of the Lessee's Rights under the terms of the Arizona State Land Department
19 ("ASLD") Commercial Lease No. 03-52415, the assignment of the Master Development
20 Rights, the assignment of the Declarant's Rights and all intellectual property related thereto
21 (collectively, such property interests shall hereafter be referred to as the "Estates' Property").
22            38.       Upon information and belief, at this time the real estate portion of the Estates'
23 Property alone was worth well in excess of $100 million.
24            39.       Immediately upon learning of the NPP settlement, Defendants began demanding
25 immediate cash payment from Epicenter and Gray based on the incorrect position that the
26 agreements required cash payment upon settlement.
27
28
                                                          5
     CORE/3506557.0002/J 39366490.6
             Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 38 of 130




 I            40.         The settlement, however, transferred the lessee's rights under Commercial Lease

2    No. 03-524I5 to Epicenter and Gray, and so was not a settlement that included apayment of
3    cash.

4             41.         Nevertheless, Defendants threatened to declare a default under the agreements

 5   with Epicenter and Gra1, 2n6 sue Epicenter and Gray if Epicenter and Gray did not agree to                  a

 6   resolution.

 7            42.         Defendants and Epicenter and Gray therefore executed an "Outline of Ternts"

 8   dated December 12, 2012.                   In that Outline, Defendants set forth terms under which they
 9   proposed to convert the Preferred Return plus 40o/o "interest" in the Litigation Claim (referred

10   to in the 2011 Supplemental Agreement                 as the   Resolution Amount), into a "Liquidated Sum."

11   Following is the critical information contained in or related to the Outline of Terms:
I2                        a. The Outline of Terms states that, "[a]s of September 30, 2012, the total
13                        amount owing by Gray (Debtors)                to Ganymede (Ganymede) is agreed to     be

T4                        $50,713,000 ('Liquidated         Sum'). The Liquidated Sum shall be subject to a
15                        discount for early payment as set forth on the attached Exhibit        'A'   and shall be

l6                        decreased         by the amount of any Net Proceeds and Gray Cash Payments as
17                        defined below. The Discount for early payment shall apply only          if the payment
18                        is made by the applicable date set forth on Exhibit A."

t9                        b. At the date of the Outline of Terms, Exhibit A to the Outline of Terms would

20                        have required payment to Defendants of           $I   6,419,000.

21                        c. The Outline of Terms required the Total Amount to be secured by a first
22                        position deed of trust on, and a lien upon, all of the Estates' Propefty, not just
LJ                        40o/o     of the Estates' ProPertY.
24                        d. The Outline of Terms required payment of $31,612,000 by December 31,
25                        2015, or declared that the Total Amount would thereafter bear interest at           35o/o

26                        compounded monthly.

27

28
                                                                    6

     coRE/3506557.00021   1   39 366490.6
            Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 39 of 130




 1             43.       Epicenter and Gray executed a Promissory Note dated April 22, 2013, in the
 2 amount of $50,713,000 (the "Note"). The Note states that it is governed by Arizona law.
 3             44.       Defendants concocted the contrived "debt" structure and the fictitious
 4 $50,713,000 amount owed.              In part, such structure was demanded by Defendants for the
 5 purpose of minimizing United States taxes. In fact, at the time the Note was executed, the net
 6 amount loaned by Defendants was only $2,775,000.                 Reflecting that amount as the debt,
 7 however, would have shown that Defendants were subject to taxable gains on the $47,938,000
 8 profit they stood to make on the Note.
 9             45.       Defendants did not advance any additional funds to or for the benefit of
10 Epicenter and Gray at the time the Note was executed.
11             46.       Epicenter and Gray executed a deed of trust to secure the Note, which
12 encumbered all of the Estates' Property.             That deed of trust states that it is governed by
13 Arizona law, and it was recorded with the Maricopa County Recorder.
14             47.       On September 26, 2013, Epicenter and Gray and Defendants entered into an
15 agreement through which Ganymede received payment of $1,349,233 in exchange for a
16 release of a portion of property from the deed of trust.
17             48.       After that payment, the net capital invested by Defendants in the pursuit of the
18 Litigation Claim by Epicenter and Gray was, on information and belief, approximately
19 $1,425,767.
20             E.        Defendants Publicly Market the Note, Harming Epicenter and Gray.
21             49.       Upon information and belief, by March 2015, and despite their custom and
22 practice of modifying and extending Epicenter's and Gray's payment obligations, Defendants
23 decided that they did not wish to even wait until the maturity date of the Note to get repaid.
24             50.       At this time, Epicenter and Gray were not in default of any obligations under the
25 Note.
26             51.       Instead, upon information and belief, Defendants decided that they would rather
27 sell the Note at a discount than wait for payment in full. At the time, Defendants only had an
28
                                                           7
     CORE/3506557. 0002/J 39 366490. 6
           Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 40 of 130




     investment of approximately $1.43 million in a note with a face amount of more than $50
 2 million.
 3            52.      In or around March 2015, Defendants began an aggressive and highly public
 4 advertisement of the Note.
 5            53.      Defendants hired a broker, HFF, to help them market the Note.
 6            54.      HFF's marketing materials were publicly circulated with one or more widely
 7 disseminated email "blasts" that went to virtually everyone who was even tangentially
 8 com1ected to the Phoenix real estate market.
 9            55.      Upon information and belief, an agent of Burford acting for the benefit of all
10   Defendants instructed HFF to send the email blast to its vast group of recipients.
11            56.      Upon information and belief, Defendants gave this instruction despite knowing
12   Epicenter and Gray were actively engaged in negotiations with credible buyers and
13 simultaneously working with prospective lenders to satisfy the Note.
14            57.      The HFF materials stated that the asking price for the $50 million Note was
15   $30.6 million.
16            58.      Defendants knew, or should have known, that advertising the Note at an asking
17   price well below the Note's face value would signal to participants in the Arizona real estate
18 market - including all recipients of the email blast - that Epicenter and Gray were in financial

19   distress.
20            59.      In the face of that unmistakable signal, no reasonable buyer would enter into a
21   transaction with Epicenter and Gray because of the perceived risk that Epicenter and Gray
22 would default.
23            60.      Similarly, no buyer would pay a market price for the real property collateral
24 (which was worth several times the face amount of the Note), or refinance the debt (with face
25 amounts of $50,713,000 and $2,956,703.66) when the senior note was being advertised on the
26 open market for $30.6 million.
27
28
                                                        8
     CORE/3506557.00021139366490.6
           Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 41 of 130




 1            61.      It was obvious to prospective purchasers that a price of $30.6 million for the
 2 Note and deed of trust could, upon default, translate to a price of $7.28/square foot for the real
 3 estate - 75-85% less than the land was actually worth at that time.
 4            62.      Upon information and belief, Defendants additionally authorized HFF to widely
 5   disseminate the Note. Consequently, prospective buyers and lenders knew the interest rate
 6   Epicenter and Gray were paying. With knowledge of that rate, prospective buyers no longer
 7 wished to deal with Epicenter and Gray as those buyers thought Epicenter and Gray were at

 8 imminent risk of default, at which time buyers could purchase the land for far less than its

 9 market value.          Additionally, lenders who had previously been negotiating low double-digit
10 rates suddenly demanded exponentially more.

11            63.      Consequently, Defendants' marketing efforts, including the email blast,
12 prevented Epicenter and Gray from entering into a transaction through which they could have
13 refinanced or extinguished the Note.
14            64.      Prior to HFF's email blast, the Arizona real estate market had begun to show
15 signs of recovery.
16            65.      The HFF marketing immediately caused the Estates' Property and Epicenter and
17 Gray themselves to be viewed as distressed.
18            66.      HFF, at Defendants' direction and with their consent, included the maturity date
19 of the Note in its email blast.
20            6 7.     As a result, the market became aware of the Note's December 31, 2015 maturity
21 date. The market was unaware of such information prior to the HFF marketing and its highly
22 public "email blasts." Epicenter's and Gray's ability to protect their interests by selling a
23 portion of the Estates' Property to satisfy or refinance the Ganymede Note was destroyed
24 virtually overnight.
25            68.      On January 14, 2016, a Notice of Trustee's Sale and Notification of Disposition
26 of Personal Property was recorded with the Maricopa County Recorder (2016-0026295)
27 regarding approximately 98 acres of vacant property located west of 56th Street and north of
28
                                                        9
     CORE/3506557.0002/139366490.6
            Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 42 of 130




 1    the Loop 10i in Phoenix, Arizona (Tax parcel no. 212-32-100G) and the balance of the
 2    Estates' Property. Epicenter and Gray would have lost the Estates' Property through that sale.
 a
 J             F.            Defendants Sell the Cl aims to CPF.

 4             69.           CPF Vaseo Associates, LLC ("CPF") and Defendants entered into a Sale and

 5    Assignment Agreement, dated March 23,2016 (hereafter, the "Sale Agreement").

 6             10. Under that Sa.le Agreement, CPF contracted to                       purchase        the claims of
 7    Defendants, who had by then acquired STB's claim, for a very substantial discount.

 8             71   .        On March 30, 2016, after signing the Sale Agreement, CPF was so pleased with

 9    the purchase terms that Mr. Robert Flaxman (on behalf of CPF) contacted a possible investor

10    by email stating Lhat,"I have             a   juioy new deal. Deep distress and big upside. When can we
11    connect?"

T2             72.           On May 13,2016, counsel for CPF sent correspondence to counsel for Epicenter

13    and Gray notifying Epicenter and Gray that the claimed payoff amount as of May 16,2016 for

14    the Note was a total of $54,853,149.17, plus interest accruing at$52,440.74 per day thereafter.

15    The same correspondence notified Epicenter and Gray that the claimed payoff amount for the

16    STB Note as of May 16, 2016 was $3,674,319.86, plus interest accruing at $610.76 per day

t7 thereafter.
18                                                           COUNT     I
I9                                                       Declaratory Relief
20             13.           Plaintiff incorporates the foregoing allegations   as though   fully   set forth herein.

2l             14.           Upon information and belief, Ganymede was inadequately capitalized for its
22    business.

/-5            15.           At all times    relevant to this litigation, Ganymede failed to maintain corporate

24    formalities.

25             76.           At all times    relevant to this litigation, Burford continuously demonstrated             a

26    complete and ul1er lack of adherence to the separate legal personalities of itself and Ganymede

27

28
                                                                  t0
      coRE/3506557.     00021 139 366490.6
           Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 43 of 130




 1    by making all high-level decisions on Ganymede's behalf in its dealings with Epicenter and
 2    Gray.

 J            77.            Fufiher, upon information and belief, Burford and Ganymede failed to honor
 4    Ganymede' s corporate form.

 5            18.            Burford exercised substantially total control over the management and activities
 6    of Ganymede during Ganymede's entire existence as a colporate legal entity. Ganymede                     had

 7    no separate mind, will, or existence of its own, but instead its sole purpose was to serve as a

 8    business conduit for Burford during its dealings with Epicenter and Gray.

 9            19.            During the dealings with Epicenter and Gray in which Ganymede was the named

10    party to the agreements, Burford representatives completely disregarded Ganymede's separate

11    legal personality by directly communicating with Epicenter and Gray on Ganymede's behalf,

T2    approving Ganymede's transactions through Burford's own board, and referring to Burford                    as

13    Epicenter's and Gray's creditor despite Ganymede's status          as the secured   party of record.

T4            80.            For example, in discussions about the necessity of a "pre-negotiation letter" and

15    the terms therein, Epicenter and Gray negotiated and communicated exclusively with Burford.

16            81. In the discussions             addressing the terms   of the pre-negotiation letter, Burford
t7 informed Epicenter and Gray that "[w]e are not asking you to give up rights you now have (we

18    don't see how you could possibly have a claim against us). We simply want you to
I9 acknowledge that the debt is coming due and you don't have claims against us                      -   a standard

20    request for a creditor whose debtor wants to negotiate a forbearance." The person writing the

21    word "we" worked for Burford and was using it to refer to Burford, not Ganymede.

22            82.            In discussions addressing Epicenter's and Gray's closing of an outlet mall sale to
L.)   pay down the Note, Burford mentioned the Burford board's ability to vary the terms of the
24    deal as well as the Burford board's desire to gain extra retums on the deal             if the closing were
25    delayed beyond September 2014.

26            83. In the discussions addressing              Epicenter's and Gray's paydown of the Note,
27    Burford informed Epicenter and Gray that Burford and STB had reached an agreement that
28
                                                               11

      coRE/3506ss7   00021   13n66490.6
            Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 44 of 130




 1    permitted Burford, not Ganymede, to accept an offer by a particular date and have Epicenter

 2    and Gray roll the STB Note into a new note for the same value with new security.

 J             84. In the discussions addressing Epicenter                and Gray's paydown of the Note,
 4    Burford informed Epicenter and Gray that Burford's board had given their hnal approval and
 5    the deal was ready to close.

 6             85.            In later negotiations relating to Ganymede's Note, on which Ganymede was the
 7    payee, Burford told Epicenter and Gray that their "ideal source of financing would be an entity

 8    with a lower cost of capital,and lower retutn expectations than Burford."
 9             86.            Burford intended to utilize Ganyrnede as nothing rnore than a shell company,
10    and made these intentions known by approving Ganymede's purpofted transactions with its

l1    own board as well as referring to itself as Epicenter's and Gray's creditor despite Ganymede's

12    status as the secured party ofrecord.

13             81.            Observance of the separate legal personalities of Burford and Ganymede would

14    sanction fraud and promote injustice against Epicenter and Gray.

i5             88.            Epicenter and Gray are entitled to pierce the corporate veil between Burford and

16    Ganyrnede, and hold Burford liable for all damages suffered by Epicenter and Gray as a result

l7 of its conduct.
18             89.            Epicenter and Gray are entitled to a declaration that Ganymede's corporate veil

19    may be disregarded as a mere alter ego of Burford.

20             90.            Disregarding Ganymede's separate legal status is necessary to prevent injustice.

2l             9I.            There is an actual and justiciable controversy between Epicenter and Gray and

22    Defendants concerning whether Burford owes Epicenter and Gray a contractual duty of good

/-J   faith and fair dealing under the Note.

24             92.            Epicenter and Gray are entitled to a declaration that Burford owed Epicenter and

25    Gray a contractual duty of good faith and fair dealing pursuant to the Note.

26             93.            This declaratory judgment action arises out of contract, so Epicenter and Gray
27    are entitled to attorneys' fees and costs pursuant to A.R.S. $$ 12-341 and          I2-34I.01.
28
                                                                12

      coRE/35065s7.   00021   1   39366490.6
          Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 45 of 130




 I                                                          COUNT       II
2                                        Breach of the Duty of Good Faith and Fair Dealing
 a
 J              94.          Plaintiff incorporates the foregoing allegations       as though   fully   set forth herein.

4               95.          The duty to comply with the implied covenant of good faith and fair dealing is

 5   implied in all contracts, including the Note.

 6              96.          Defendants breached their duty of good faith and fair dealing by taking actions

 7   inconsistent with the agreed upon purpose and reasonable expectations of the parties when

 8   entering into the Note.

 9              97.          Under the Note, Epicenter and Gray were to have the benefit of the originally

10   advanced funds, with no obligation to repay until the agreed-upon maturity date.

11              98.          Defendants established a routine practice of granting extensions to the maturity

t2 date during the parties' prior course of dealing.

13              99.          Then, without notice to Epicenter and Gray, Defendants decided that they did

14   not want to wait even for the maturity dale to be repaid.

15              100.         Defendants decided they would instead prefer to get paid sooner, and therefore

16   took steps to suggest to participants in the Arizona real estate market that the debt was
l7 distressed. Defendants were willing to accept less than face value for the Note                                 because

18   Defendants only had a net investment                    of   approximately $1.43 million           in the Note,    and

19   consequently would reap an enornous profit even                     if they   sold their interest lor less than the

20   $50 rnillion face amount.

21               lOi.        Defendants knew that doing this would prevent Epicenter and Gray from

22   engaging in an orderly liquidation                 of a portion of the Estates' Property or the refinancing
z5   necessary to satisfy the Note.

24               I02.        Defendants knew that Epicenter and Gray would instead become likely to lose

25   all of the Estates' Property.
26               103.         Defendants breached the duty of good faith and fair dealing by interfering with

27   Epicenter's and Gray's ability and right to repay the Note when due.
28
                                                                   13

     coRE/3   506 s 57. 0002 I 139 3 66 490.6
           Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 46 of 130




 I            104. As a direct and proximate cause of Defendants' conduct, Epicenter and Gray
2    were damaged in an amount to be proven aT tnal, but in excess of $200 million through the
a
J    loss of the Estates' Property.

4             105.        These damages arose naturally from Defendants' breach of the duty of good

 5   faith and fair dealing, were foreseeable, and were reasonably within the contemplation of the
6    parties at the time they entered into the Note'

 7                                                        COUNT       III
 8                         Tortious Interference with Prospective Business Expectancy
 9            106. Plaintiff            incorporates the foregoing allegations as though fully set forth herein.

10            101. Epicenter and Gray had a valid business expeclancy in selling part of                       the

l1   Estates' Property to pay off or refinance the Note.

l2            108. Burford              was aware that Epicenter and Gray had a valid business expectancy in

l3 selling part of the Estates' Properly to satisfy or refinance the Note.
t4            109. Burford knew that Epicenter and Gray were in on-going                       negotiations with

15   specific buyers to seli part of the Estates' Property to satisfy or refinance the Note.

16            110. While knowing of Epicenter's and Gray's valid                   business expectancy and on-

T7   going negotiations with prospective purchasers, Burford directed FIFF to send the email
18   "blast" advertising the Note for sale at a substantial discount.
19            11   1.     Through its publicly broadcasted marketing efforts, including the FIFF email
20   blast, Burford intentionally and wrongfully interfered with Epicenter's and Gray's ability to

2t   market the Estates' Property, and thereby destroyed Epicenter's and Gray's prospective
22   business expectancy.

23             lI2. As a direct and proximate result of Burford's tortious interference with
24   Epicenter's and Gray's valid business expectancy, Epicenter and Gray have suffered damages

25   in an amount to be determined attrtal,but in excess of $200 million.
26                                                         DAMAGES
27            Wherefore, Plaintiff prays for entry of a judgment granting relief as follows

28
                                                                 14

     coRE/3506557.00021   139366490.6
           Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 47 of 130




 I           A.          For orders declaring the parties' rights in Plaintiff s favor as described above;

2            B.          For damages in an amount to be proven at trial;

J
 a
             C.          For pre- and post-judgment interest;

4            D.          Costs and attomeys' fees pursuant to A.R.S. $$ 12-341 and 12-341.01; and

 5           E.          For such other and further relief as the Court determines iust and necessary to
 6   provide Plaintiffs with a complete remedy under the circurnstances.

 7           RESPECTFTILLY SUBMITTED this 15th day of May,2018.

 8

 9                                                    SrnqsoN LnON.ARN STNEBT LLP

10                                                    lsl St        M.P
11                                                    Jeffrey J. Goulder
                                                      Stefan M. Palys
1Z                                                    James Camoriano
                                                      1850 N Central Ave., Ste. 2100
13                                                    Phoenix, AZ 85004
                                                      Attorney s for P I aintiff
14

15

I6    OzuGINAL e-filed via AZTurboCourt
      this 15th day of May,2018:
17
      Clerk of the Court
l8    Maricopa County Superior Court
      201 West Jefferson
t9    Phoenix, Arizona 85003
20
      lsl Cvnthia Fischer
21

22

L3

24

25

26

27

28
                                                               15

     coRE/3 506557   00021 139 366490 6
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 48 of 130




                  Exhibit A-7
       Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 49 of 130
                                                                          Chris DeRose, Clerk of Court
                                                                          *** Electronically Filed ***
                                                                              05/21/2018 8:00 AM
                              SUPERIOR COURT OF ARIZONA
                                  MARICOPA COUNTY

CV 2018-007464                                                       05/18/2018


                                                             CLERK OF THE COURT
HON. RANDALL H. WARNER                                            K. Ballard
                                                                   Deputy



EPICENTER PARTNERS L L C, et al.                     MICHAEL C MANNING

v.

BURFORD CAPITAL LTD, et al.



                                                     JUDGE BERGIN




               CASE STATUS MINUTE ENTRY – CIVIL PRESIDING JUDGE



        Plaintiffs have filed a Motion to Designate the Case as Complex. The court will defer
ruling until the answer is filed and Defendants have an opportunity to respond.




Docket Code 025                           Form V000A                                       Page 1
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 50 of 130




                  Exhibit A-8
               Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 51 of 130




 1 Michael C. Manning (#016255)
   Jeffrey Goulder (#010258)
 2 Stefan Palys (#024752)
   James Camoriano (#034181)
 3 STINSON LEONARD STREET LLP
   1850 N. Central Avenue, Suite 2100
 4 Phoenix, Arizona 85004-4584
   Tel: (602) 279-1600
 5 Fax: (602) 240-6925
   michael.manning@stinson.com
 6 jeffrey.goulder@stinson.com
   stefan.palys@stinson.com
 7 james.camoriano@stinson.com
 8 Attorneys for Plaintiffs
 9                                         SUPERIOR COURT OF ARIZONA
10                                                 MARICOPA COUNTY
11       EPICENTER PARTNERS LLC and                             No. CV2018-007464
         GRAY MEYER FANNIN LLC, by and
12       through ROI PROPERTIES, LLC,                           EX PARTE MOTION FOR EXTENSION
         LIQUIDATING TRUSTEE OF THE                             OF TIME TO SERVE DEFENDANTS
13       MAY LIQUIDATING TRUST,
14                                   Plaintiffs,                (Commercial Court Eligible)

15       v.                                                     (Assigned to Hon. Timothy Thomason)

16       BURFORD CAPITAL LTD., and                              (Expedited Consideration Requested)
         GANYMEDE INVESTMENTS LTD.
17
18                                   Defendants.

19
20             Under Ariz. R. Civ. P. 4(i), the Court is to extend the deadline to accomplish service
21 when a plaintiff makes a showing of good cause. Here, Plaintiffs request that the Court extend
22 the current August 9, 2018 deadline by 60 days to accomplish service of Defendants Burford
23 Capital Ltd. and Ganymede Investments Ltd. – both of which are foreign entities incorporated
24 and domiciled in Guernsey.1 There is good cause for this extension, as it would further the
25 bankruptcy trustee’s mission to maximize recovery for creditors of a related bankruptcy estate,
26 as detailed below. The claims that are the subject of this complaint, which seeks in excess of
27 $200 million in damages, are going to be sold through an auction in the U.S. Bankruptcy Court
28   1
         Guernsey is an island in the English Channel off the coast of Normandy, France.
     CORE/3506557.0002/141116158.3
             Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 52 of 130




 1 on August 7, 2018. There will be insufficient time for the purchaser to accomplish service
 2 under the current deadline.
 3            Epicenter Partners, L.L.C. and Gray Meyer Fannin, L.L.C. (collectively, the “May
 4 Debtors”) held certain claims against the Defendants as of their bankruptcy filing on May 16,
 5 2016. On or about May 1, 2018, the United States Bankruptcy Court for the District of Arizona
 6 (the “Bankruptcy Court”) entered its Order Confirming Third Amended Joint Plan of
 7 Reorganization with Stipulated and Non-Adverse Modifications Proposed by CPF Vaseo
 8 Associates, LLC (the “Confirmation Order”). Under the Confirmation Order, the May Debtors’
 9 claims against the Defendants transferred to a “May Liquidating Trust” under the management
10 of the Liquidating Trustee. On May 11, 2018, the Liquidating Trustee commenced the above-
11 captioned proceeding against the Defendants. The claims against the Defendants are substantial
12 as they assert that the Defendants’ actions have caused more than $200 million in damages.
13            Since the filing of the Complaint in this action, multiple parties have approached the
14 Liquidating Trustee seeking to purchase the claims against the Defendants. As a trustee of the
15 May Liquidating Trust, the role of the Liquidating Trustee is to liquidate the May Debtors’
16 claims to maximize the recovery for the bankruptcy estate, not necessarily prosecute them. In
17 light of the interest in the claims, on June 29, 2018, the Liquidating Trustee filed the
18 Liquidating Trustee’s Application to Sell a Claim of the Estates Free and Clear of Liens,
19 Claims and Interests and Request for Approval of Bidding Procedures [Case No. 2:16-bk-
20 05493-MCW; Dkt. No. 1149] (the “Sale Motion”). Pursuant to the Sale Motion, the
21 Liquidating Trustee seeks to sell the claims of Epicenter Partners, L.L.C. and Gray Meyer
22 Fannin, L.L.C. against the Defendants. The Liquidating Trustee is seeking to sell the claims
23 against the Defendants pursuant to an auction to be conducted by the Bankruptcy Court on or
24 before August 7, 2018.
25            Subject to the outcome of the auction, on or around August 7, 2018, the Liquidating
26 Trustee will likely no longer be the owner of the claims against the Defendants. Given that the
27 Defendants reside in Guernsey, there is anticipated to be expenses associated with effectuating
28                                                2
     CORE/3506557.0002/141116158.3
             Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 53 of 130




 1 service. In order to preserve the resources of the May Debtors’ bankruptcy estate, and
 2 maximize the return to creditors of the May Debtors, the Liquidating Trustee believes it best to
 3 let whoever purchases the claims bear the cost of service and consequently has instructed
 4 counsel not to incur those costs now. Under the current deadline of August 9, 2018, any new
 5 owner of the claims would have little or no time remaining to effectuate service. Therefore,
 6 pursuant to Ariz. R. Civ. P. 4(i), Plaintiffs respectfully request that the Court exercise its broad
 7 discretion to extend the time for service by 60 days to facilitate the Liquidating Trustee’s
 8 efforts to maximize the recovery for the bankruptcy estate.
 9            For the Court’s convenience a proposed form of order has been simultaneously
10 submitted herewith. As no party has been served or appeared, Plaintiffs respectfully request the
11 Court consider this filing without awaiting a response.
12
              RESPECTFULLY SUBMITTED this 5th day of July, 2018.
13
14                                                       STINSON LEONARD STREET LLP

15                                               By: /s/ Stefan M. Palys
                                                     Michael C. Manning
16                                                   Jeffrey J. Goulder
                                                     Stefan M. Palys
17                                                   James Camoriano
18                                                   1850 N Central Ave., Ste. 2100
                                                     Phoenix, AZ 85004
19                                                   Attorneys for Plaintiffs

20
21
22
23
24
25
26
27
28                                                   3
     CORE/3506557.0002/141116158.3
             Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 54 of 130




      ORIGINAL      e-filed via AZTurboCourt
1     this 5th day of July, 2018:
2     Clerk of the Court
      Maricopa County Superior Court
3     101/201 West Jefferson
      Phoenix, Arizona 85003
4
      Copythe-delivered via AZTurboCourt
5     this 5 day of July, 2018, to
6     The Honorable Timothy Thomason
      Maricopa County Superior Court
7
8     COPY of the foregoing e-served via
      AZTurboCourt this 5th day of July, 2018
9     to:
10    Bradley Cosman
      Perkins Coie LLP
11    2901 N. Central Ave., Suite 2000
      Phoenix, Arizona 85012-2788
12
      Attorneys for Defendants
13
      /s/ Joanne McClearn
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                              4
     CORE/3506557.0002/141116158.3
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 55 of 130




                  Exhibit A-9
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 56 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 57 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 58 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 59 of 130




                 Exhibit A-10
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 60 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 61 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 62 of 130




                 Exhibit A-11
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 63 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 64 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 65 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 66 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 67 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 68 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 69 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 70 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 71 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 72 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 73 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 74 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 75 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 76 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 77 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 78 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 79 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 80 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 81 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 82 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 83 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 84 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 85 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 86 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 87 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 88 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 89 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 90 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 91 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 92 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 93 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 94 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 95 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 96 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 97 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 98 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 99 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 100 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 101 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 102 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 103 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 104 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 105 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 106 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 107 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 108 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 109 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 110 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 111 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 112 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 113 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 114 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 115 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 116 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 117 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 118 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 119 of 130




                 Exhibit A-12
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 120 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 121 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 122 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 123 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 124 of 130




                   Exhibit B
                 Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 125 of 130

 Arizona Corporation Commission Corporations Division
       Website Entity Detail. http://ecorp.azcc.gov/


Entity Details

                                 EPICENTER LOSS
Entity Name:                                                                 Entity ID: 1894641
                                 RECOVERY LLC
Entity Type:                     Domestic LLC                             Entity Status: Active
Formation Date:                  8/30/2018                           Reason for Status: In Good Standing
Approval Date:                   9/20/2018                                 Status Date:
Original Incorporation Date:     8/30/2018                                 Life Period: Perpetual
Business Type:                   Any legal purpose            Last Annual Report Filed:
Domicile State:                  Arizona                      Annual Report Due Date:
Years Due:
Origninal Publish Date:          9/20/2018

Statutory Agent Information

Name:                            BRIAN J JORDAN                      Appointed Status: Active 8/30/2018
                                 KUTAK ROCK LLP 8601
                                 N SCOTTSDALE RD STE
Address:                                                          Agent Last Updated: 9/20/2018
                                 300 , SCOTTSDALE, AZ
                                 85253, USA
                                                                                       KUTAK ROCK LLP 8601
                                                                                       N SCOTTSDALE RD STE
E-mail:                          brian.jordan@kutakrock.com           Mailing Address:
                                                                                       300 , SCOTTSDALE, AZ
                                                                                       85253, USA
County:                          Maricopa

Principal Information

                                                                                          Date of       Last
 Title       Name              Address
                                                                                          Taking Office Updated
             BRUCE             5515 E. DEER VALLEY DRIVE, PHOENIX, AZ, 85054,
 Member                                                                                                  9/20/2018
             GRAY              Maricopa County, USA
             BRIAN J           KUTAK ROCK LLP 8601 N SCOTTSDALE RD STE 300,
 Organizer                                                                                               9/20/2018
             JORDAN            SCOTTSDALE, AZ, 85253, Maricopa County, USA




Arizona Corporation Commission
                                                                                                            Page 1 of 2

                                                                                                  9/24/2018 7:28:06 AM
             Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 126 of 130

 Arizona Corporation Commission Corporations Division
       Website Entity Detail. http://ecorp.azcc.gov/


Entity Known Place of Business

                   5515 E. DEER
                   VALLEY DRIVE,
Address:                         County:      Maricopa       Last Updated:    9/20/2018
                   PHOENIX, AZ,
                   85054, USA

Entity Principal Office Address

Address:                          County:                    Last Updated:




Arizona Corporation Commission
                                                                                       Page 2 of 2

                                                                             9/24/2018 7:28:06 AM
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 127 of 130




                   Exhibit C
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 128 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 129 of 130
Case 2:18-cv-03300-DJH Document 1-3 Filed 10/15/18 Page 130 of 130
